 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PRISCILLA MALDONADO,                               Case No. 1:19-cv-00551-LJO-SAB

12                  Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE, DISREGARDING SECOND
13           v.                                         AMENDED COMPLAINT, AND
                                                        CONTINUING SCHEDULING
14   UNITED HEALTH CARE CENTERS OF                      CONFERENCE TO DECEMBER 9, 2019
     THE SAN JOAQUIN VALLEY, et al.,
15                                                      (ECF Nos. 11, 12)
                    Defendants.
16                                                      TEN DAY DEADLINE

17

18          Priscilla Maldonado (“Plaintiff”) filed this action on April 26, 2019 alleging medical

19 malpractice against United Health Centers of the San Joaquin Valley. (ECF No. 1.) On May 14,
20 2019, Plaintiff filed a first amended complaint adding Herman Leung as a defendant in the

21 action. (ECF No. 2.)

22          An order issued in this action on August 19, 2019, requiring Plaintiff to show cause why

23 this action should not be dismissed for Plaintiff’s failure to serve the summons and complaint in

24 compliance with Rule 4(m) of the Federal Rules of Civil Procedure. (ECF No. 8.) Plaintiff filed

25 a response and proof of service on August 20, 2019. (ECF No. 9.) On September 5, 2019, the

26 order to show cause was discharged and Plaintiff was ordered to file a notice of the status of this
27 action or request for entry of default within five days as no responsive pleading had been filed.

28 (ECF No. 10.)


                                                    1
 1         Plaintiff did not comply with the September 5, 2019, order and an order was filed on

 2 September 12, 2019, requiring Plaintiff to show cause why this action should not be dismissed

 3 for failure to comply and failure to prosecute. (ECF No. 11.) On this same date Plaintiff filed a

 4 second amended complaint and response to the order to show cause. (ECF No. 12.) Based on

 5 Plaintiff’s response, the order to show cause shall be discharged.

 6         Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party’s

 7 pleading once as a matter of course at any time before a responsive pleading is served. Fed. R.

 8 Civ. P. 15(a)(1). Otherwise, a party may amend only by leave of the court or by written consent

 9 of the adverse party, and leave shall be freely given when justice so requires. Fed. R. Civ. P.

10 15(a)(2). Here, Plaintiff has already filed an amended complaint; and therefore, is required to

11 either file a motion for leave to amend or a stipulation to file an amended complaint.

12 Accordingly, Plaintiff’s second amended complaint shall be disregarded.

13         Plaintiff contends that this matter is now ready to proceed, however, as explained in the

14 email attached to the order to show cause, service on the United States must comply with Rule

15 4(i) of the Federal Rules of Civil Procedure which requires serving a copy of not only the

16 complaint, but also the summons. Since neither the original or amended complaint named the

17 United States as a party in this action so no such summons has issued.

18         Currently, a scheduling conference is scheduled in this matter for September 23, 2019.

19 As there has been no responsive pleading filed and it appears that Plaintiff intends to file an
20 amended complaint, the scheduling conference shall be continued to December 9, 2019.

21         Finally, it appears to the Court that counsel for Plaintiff is not reading the orders that

22 have been issued in this matter. Counsel is expected to familiarize himself with both the Local

23 Rules of the Eastern District of California and the Federal Rules that apply to this action.

24 Further, counsel should carefully read the orders that issue to ensure that further incidents of

25 noncompliance do not occur. The Court has spent an inordinate amount of time on this action

26 which would have been avoided had Plaintiff complied with this Court’s orders.
27         Based on the foregoing, IT IS HEREBY ORDERED that:

28         1.      The order to show cause, filed September 12, 2019, is DISCHARGED;


                                                    2
 1          2.      The second amended complaint is DISREGARDED;

 2          3.      Plaintiff SHALL FILE a motion for leave to file an amended complaint or a

 3                  stipulation to file an amended complaint within ten (10) days of the date of entry

 4                  of this order;

 5          4.      The scheduling conference set for September 23, 2019 is CONTINUED to

 6                  December 9, 2019, at 2:30 p.m. in Courtroom 9;

 7          5.      A joint scheduling report shall be filed seven (7) days prior to the continued

 8                  scheduling conference date; and

 9          6.      Failure to comply with this order may result in the issuance of sanctions up

10                  to and including dismissal of this action.

11
     IT IS SO ORDERED.
12

13 Dated:        September 13, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
